     Case 2:18-cr-00039-SMJ             ECF No. 90      filed 03/14/21   PageID.317 Page 1 of 3



 1                    Colin Prince
                      10 North Post Street, Suite 700
                      Spokane, Washington 99201
 2                    509.624.7606
                      Attorney for Nate Williams
 3

 4

 5

 6
                                   United States District Court
 7                                   Honorable Salvador Mendoza, Jr.

 8   United States,                                        No. 18-cr-39-SMJ

 9                                Plaintiff,               Addendum to Sentencing
                                                           Memorandum Regarding Guideline
10         v.                                              Calculations

11   Nathaniel Williams,

12                                Defendant.

13

14

15

16

17

18

19

20
      Case 2:18-cr-00039-SMJ        ECF No. 90      filed 03/14/21   PageID.318 Page 2 of 3



 1          Nathaniel Williams respectfully withdraws the parties’ objections to
 2
     Probation’s sentencing calculations.
 3
            In the Presentence Report, Probation calculated that Mr. Williams falls into
 4
     criminal history category III 1 with a total offense level of 19, 2 producing a guideline
 5
     range of 37–46 months. That differs slightly from the parties’ plea agreement, which
 6
     calculated a total offense level of 17 3 and forecast a guideline range of 30–37 months.
 7
            The reason for the discrepancy: the parties recognized that the marijuana
 8
     quantities relied on in the PSR are of questionable reliability. 4 But despite reliability
 9
     issues, Mr. Williams acknowledges there were, indeed, additional quantities beyond
10

11   that seized in the offense of conviction5 and accepts Probation’s estimate as valid.

12          The guidelines at sentencing should therefore be 37–46 months, as the PSR

13   details. However, for the reasons outlined extensively in the briefing, the defense

14   believes this sentencing should not be guideline-driven.

15

16

17

18   1 PSR ¶ 63.
     2 PSR ¶ 41.
     3 PSR ¶ 133 (summarizing plea-agreement calculations).
19   4 For example, the PSR counts 20 pounds of marijuana in   a plastic container and 40 to 50 pounds
     of marijuana in trash bags in a CI-meeting with Mr. Williams in April 2017. PSR ¶ 16. But those
20   amounts were neither seized nor weighed, and the 20-pound weight appears to be an estimate
     from a warrant affidavit.
     5 Counsel has spoken with Mr. Williams and confirmed his knowledge and agreement to withdraw
     any objection to the quantity and guideline calculation.
                             Addendum to Sentencing Memorandum
                                                     –1–
     Case 2:18-cr-00039-SMJ       ECF No. 90     filed 03/14/21   PageID.319 Page 3 of 3



 1   Dated: March 14, 2021.

 2                                     s/Colin G. Prince
                                       Colin G. Prince, WSBA No. 43166
 3                                     10 North Post Street, Suite 700
                                       Spokane, Washington 99201
 4                                     t: (509) 624-7606
                                       f: (509) 747-3539
 5

 6                                   Service Certificate

 7        I certify that on March 14, 2021, I electronically filed the foregoing with the Clerk

 8   of the Court using the CM/ECF System, which will notify and serve Assistant United

 9   States Attorneys: David Herzog.

10                                             s/Colin G. Prince
                                               Colin G. Prince, WSBA No. 43166
11                                             10 North Post Street, Suite 700
                                               Spokane, Washington 99201
12                                             t: (509) 624-7606
                                               f: (509) 747-3539
13

14

15

16

17

18

19

20


                          Addendum to Sentencing Memorandum
                                          –2–
